DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 02/01/2022. Claim 14 was amended to correct a formality objection. No claims were newly added and no claims were canceled. Claims 15-17 remain withdrawn. Claims 1-15 and 33-34 are considered below.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 11/11/2021, is in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and has been considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 2018/0263752 A1) in view of Allen (US 2016/0310148 A1).
Regarding claim 1, Pinchuk teaches (FIG. 3A):
A system (microvalve device 300) for temporarily occluding a blood vessel (a filter valve temporarily occludes a blood vessel; [p.0073]), comprising:
a) a flexible tubular member (flexible outer catheter 302 and flexible inner delivery catheter 308) having a proximal end (proximal ends 304, 310) and a distal end (distal ends 306, 312), an infusion lumen (infusion lumen 320; [p.0052]) extending between the proximal and distal ends (the infusion lumen 320 is defined from hub 316 through to the distal end 312; [p.0052]), the infusion lumen (320) having a distal orifice (distal orifice 358) at the distal end (312);
b) an expandable occluder (filter valve 314) comprising a braided construct of filaments (braided filaments 350; [p.0058]) mounted at the distal end (312) of the tubular member (308) (the filter valve 314 is coupled to the distal end 312 of the inner catheter 308; [p.0057]), the braided construct (314, [p.0058]) having a proximal portion (proximal portion 346) and a distal 
However, in this current embodiment depicted in FIG. 3A, Pinchuk does not explicitly disclose: the proximal portion of the occluder provided with a fluid impermeable cover and the distal portion of the occluder covered in a fluid permeable cover.
In another embodiment shown in FIG. 12, Pinchuk teaches the proximal portion (526) of the occluder (514) provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526) and the distal portion (528) covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528).  Pinchuk teaches the fluid impermeable cover portion (550) of the occluder (514) does not allow flow through the membrane, thus increasing the antegrade flow around the device in forward flow, while the fluid permeable cover of the occluder (514) allows antegrade flow through the membrane (see p. [0083]).  The increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents) and reduces the occurrence of embolic agent reflux (see p. [0018] and [0083]).

However, modified Pinchuk still does not explicitly disclose: a first pressure sensor located in pressure communication with the chamber and a space in fluid communication with the orifice, wherein the fluid impermeable cover protects the first pressure sensor from eddy currents generated adjacent the orifice when the orifice is located in blood and infusate is infused through the infusion lumen. 
Allen, in a similar field of endeavor, teaches a system for temporarily occluding a blood vessel (see Abstract) comprising a first pressure sensor (see FIG. 36, pressure sensor: 1112) located in a space (i.e., the exterior of outer catheter 187) in fluid communication with an orifice (i.e., end comprising catheter nose cone: 1108) of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pinchuk by incorporating a first pressure sensor, taught by Allen, to the exterior of the catheter and distal the expandable occluder (see Allen p. [0167]), in order for the distal, fluid permeable (i.e., porous) cover of the occluder to protect the first pressure sensor from eddy currents (i.e., retrograde reflux) experienced by the orifice at the distal end of the catheter when the orifice is located in blood and an infusate is infused through the infusion lumen (see modified Pinchuk above; the increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the distal orifice, and thus, the first pressure sensor, from turbulence [i.e., eddy currents] and reduces the occurrence of embolic agent reflux, see p. [0018] and [0083]), for the purpose of monitoring pressure data from a vasculature space distal the occluder in real time (see Allen p. [0227]).

Regarding claim 2, Pinchuk teaches (see FIG. 3A):


Regarding claim 3, Pinchuk teaches (see FIG. 3A):
The system of claim 1, wherein: the flexible tubular member (302, 308) includes a first catheter (inner catheter 308) and a second catheter (outer catheter 302) longitudinally displaceable relative to each other (“a flexible inner delivery catheter 308 extending through and longitudinally displaceable relative to the outer catheter [302],” see [p.0052]), the first catheter (308) defining the infusion lumen (320) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter [308] and is adapted for delivery of a therapeutic agent,” see [p.0052]), and a flush lumen (annular space 324) defined at least partly through the second catheter (302) (see FIG. 3A, “…an annular space 324 formed between the inner and outer catheters 304, 308 and extending into the interior of the filter valve 314, and to flush the annular space 324 of the filter valve,” see [p.0052]).

Regarding claim 4, Pinchuk teaches:
The system of claim 3, further comprising: an actuation handle (see Reference Figure 1 below) having a stationary member (see Reference 
The Examiner notes that as the movable member is moved in distally within the stationary member, as shown in Reference Figure 1 below, the inner catheter (308) moves in a distal direction relative to the outer catheter (302), which remains stationary; therefore, one of ordinary skill in the art would understand the first catheter (308) must be longitudinally fixed to the movable member of the handle (332), while the second catheter (302) must be longitudinally fixed to the stationary member of the handle (332).
Reference Figure 1: Annotated Pinchuk FIG. 3A-3B

    PNG
    media_image1.png
    474
    526
    media_image1.png
    Greyscale


Regarding claim 5, Pinchuk teaches:
The system of claim 4, wherein the handle includes, a first port (hub 316) on the movable member for introducing a first fluid into the first catheter (308) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter and is adapted for delivery of a therapeutic agent,” see [p.0052]), and a second port (side arm port 322) on the stationary member for introducing a second fluid between the first (308) and second (302) catheters, the flush lumen (324) defined at least partly between the first (308) and second (302) catheters (“The proximal end 304 of the outer catheter 302 preferably includes a side arm port 322 that is in 

Regarding claims 6-7, Pinchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Pinchuk does not explicitly disclose: a second pressure sensor located outside the chamber and out of pressure communication with the space communicating with the orifice, or the second pressure sensor is fixed to the flexible tubular member at a location proximal of the first pressure sensor.
Allen, in a similar field of endeavor, teaches a second pressure sensor (see FIG. 36, pressure sensor: 1114) located outside the chamber of the occluder (see FIG. 36, balloon: 1110; see p. [0167]), proximal to a first pressure sensor (see FIG. 36, pressure sensor: 1112), and out of pressure communication with the space communicating with an orifice the distal end (i.e., end comprising catheter nose cone: 1108) of the catheter (see FIG. 36, catheter: 187) (Examiner notes pressure sensor 1114 is out of pressure communication with the space at the distal end of the catheter when the balloon 1110 is fully expanded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pinchuk by incorporating a second pressure sensor, taught by Allen, by fixing the second pressure sensor to the 

Regarding claim 8, Pinchuk teaches (see FIG. 3A):
A system (microvalve device 300) for temporarily occluding a blood vessel (a filter valve temporarily occludes a blood vessel; [p.0073]), comprising:
a) An outer catheter (flexible outer catheter 302) having a proximal end (proximal end 304) and a distal end (distal end 304);
b) An inner catheter (flexible inner delivery catheter 308) having a proximal end (proximal end 310) and a distal end (distal end 312), the inner catheter (308) extending within the outer catheter (302) (“a flexible inner delivery catheter 308 extending through and longitudinally displaceable relative to the outer catheter 304, see [p.0052]), wherein the inner catheter (308) defines an infusion lumen (infusion lumen 320) having an orifice (358) at the distal end (312) of the inner catheter (308) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter,” see [p.0052]), and the space between the outer (302) and inner (308) catheter defines a flush lumen (annular space 324) (“annular space 324 [is] 
c) An actuation handle (handle 332) coupled to the proximal ends of the outer and inner catheters (302, 308) to effect longitudinal displacement of one of the outer and inner catheters (302, 308) relative to the other, see [p.0054];
d) A first port (hub 316) coupled to the actuation handle (332) to allow infusion of an infusate into the infusion lumen (320), see [p.0052];
e) A second port (side arm port 322) coupled to the actuation handle (332) to allow infusion of a flush agent into 3/7the flush lumen (324), see [p.0052]; and
f) An expandable occluder (filter valve 314) having a proximal portion (proximal portion 346) and a distal portion (distal portion 348), a chamber (see FIG. 3A-3B, the filter valve 314 defines an inner chamber) defined within the occluder (314), the flush lumen (324) in fluid communication with the chamber (“annular space 324 formed between the inner and outer catheters [308, 302] and extending into the interior of the filter valve 314,” see [p.0052]), and the inner catheter (308) extending through the occluder (314) such that the orifice (358) opens distal of the occluder (314) (see FIG. 3A, “distal orifice 358 of the inner catheter 308 [distal of the deployed filter valve 314],” see [p.0073]).
the proximal portion of the occluder provided with a fluid impermeable cover and the distal portion of the occluder covered in a fluid permeable cover.
In another embodiment shown in FIG. 12, Pinchuk teaches the proximal portion (346) of the occluder (314) provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526; [p.0083]) and the distal portion (348) covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528; [p.0083]). The Examiner is interpreting an eddy current to mean a reverse current or “reflux”.  Pinchuk teaches the fluid impermeable cover (526) “does not allow flow through the membrane, thus increasing the antegrade flow around the device in forward flow,” see [p.0083], while the fluid permeable cover (528) “allows flow through the device, which expands the filter valve to the wall in backflow to more effectively block embolic agents from flowing backward,” see p. [0083].  Thus, the covers together function to protect the proximal end of the occluder (314), see FIG. 3A, from eddy currents / turbulent flow / fluid reflux occurring adjacent the orifice (358) when the orifice (358) is located in blood (i.e. within a vessel) and an infusate is infused through the infusion lumen (320) (“when pressure at the distal orifice 358 of the inner catheter 308 [distal of the deployed filter valve 314] increases higher than the pressure in the blood vessel 362, the seal between the periphery of the filter valve and the vessel wall is increased, thus blocking refluxing [fluid],” see [p.0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in FIG. 3A to incorporate the teachings of the embodiment of the device depicted 
However, modified Pinchuk still does not explicitly disclose: a first pressure sensor located in pressure communication with the chamber and a space in fluid communication with the orifice.  Allen, in a similar field of endeavor, teaches a system for temporarily occluding a blood vessel (see Abstract) comprising a first pressure sensor (see FIG. 36, pressure sensor: 1112) located in a space (i.e., the exterior of outer catheter 187) in fluid communication with an orifice (i.e., end comprising catheter nose cone: 1108) of a catheter (see FIG. 36, catheter: 187), wherein an expandable occluder (see FIG. 36, balloon: 1110) protects the area of the catheter distal the occluder when the orifice (1108) is located in blood and an infusate is infused through an infusion lumen (see FIG. 36, injection lumen: 1105) (see p. [0167]; see also “The aim for the use of a pressure mediated delivery of particles is to optimize for a low level of antegrade reflux, substantial elimination of retrograde reflux, high particle distribution and high particle density. A pressure sensor as in FIG. 36 can be used on the proximal and/or distal side of balloon 1142 to monitor pressure and enable a selection of a procedural end point based on a definitive pressure reading,” see p. [0170]).


Regarding claim 9, the combined device of Pinchuk and Allen (see claim 8) teaches:
The system of claim 8, wherein the fluid permeable cover (Pinchuk: 528) protects the first pressure sensor (Allen: 1112) from eddy currents generated adjacent the orifice (Pinchuk: 358) when the orifice (Pinchuk: 358) is located in blood (i.e., within a blood vessel) and the infusate is infused through the infusion lumen (Pinchuk: 320).  
Pinchuk teaches the fluid impermeable cover portion (550) of the occluder (514) does not allow flow through the membrane, thus increasing the antegrade flow around the device in forward flow, while the fluid permeable cover of the occluder (514) allows antegrade flow through the membrane (see p. [0083]).  The increased antegrade flow around the device in forward flow, made possible by both the fluid impermeable cover and the fluid permeable cover, necessarily protects the first pressure sensor (Allen: 1112) 

Regarding claims 10-11, Pinchuk discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Pinchuk does not explicitly disclose: a second pressure sensor located outside the chamber and out of pressure communication with the space communicating with the orifice, or the second pressure sensor is fixed to the flexible tubular member at a location proximal of the first pressure sensor.
Allen, in a similar field of endeavor, teaches a second pressure sensor (see FIG. 36, pressure sensor: 1114) located outside the chamber of the occluder (see FIG. 36, balloon: 1110; see p. [0167]), proximal to a first pressure sensor (see FIG. 36, pressure sensor: 1112), and out of pressure communication with the space communicating with an orifice the distal end (i.e., end comprising catheter nose cone: 1108) of the catheter (see FIG. 36, catheter: 187) (Examiner notes pressure sensor 1114 is out of pressure communication with the space at the distal end of the catheter when the balloon 1110 is fully expanded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pinchuk by incorporating a second pressure sensor, taught by Allen, by fixing the second pressure sensor to the exterior of the catheter, using a method known to one of ordinary skill in the art, outside the chamber of the occluder, proximal to the first pressure sensor (see modified Pinchuk above in claim 1), and out of communication with the space communicating with the 

Regarding claim 12, Pinchuk teaches:
The system of claim 9, wherein the occluder (314) includes a braided construct of filaments (braided filaments 350; [p.0058]) mounted at the distal ends (312, 306) of the inner and outer catheters (308, 302), see [p.0057], and the fluid impermeable cover (526) and fluid permeable cover (528) are attached to the braided construct (350) (see FIG. 3A, FIG. 12, and [p.0075] discussing how a coating is preferably formed to the braid structure; see also the combination of Pinchuk’s separate embodiments above in claim 8).

Regarding claim 13, Pinchuk teaches (see FIG. 3A):
A system for delivering a therapeutic agent to a blood vessel of patient (see Abstract), comprising:
a) A flexible tubular member (flexible inner delivery catheter 308) having a proximal end (proximal end 310) and a distal end (distal end 312), an infusion lumen (infusion lumen 320; [p.0052]) extending between the proximal and distal ends (the infusion lumen 320 is defined from hub 316 through to the distal end 312; [p.0052]), the infusion lumen (320) having a distal orifice (distal orifice 358) at the distal end (312), wherein when the flexible tubular member (308) is inserted into the blood vessel and a therapeutic agent is infused through the orifice (358), turbulence is induced 
b) An expandable occluder (filter valve 314) mounted at the distal end (312) of the tubular member (308) (the filter valve 314 is coupled to the distal end 312 of the inner catheter 308; [p.0057]), a chamber (see FIG. 3A-3B, the filter valve 314 defines an inner chamber) defined within the occluder (314), the distal end (312) of the tubular member (308) extending through the occluder (314) such that the orifice (358) opens distal of the occluder (314) (see FIG. 3A and FIG. 12, the distal end 312 of catheter 308 extends through the filter valve 314 so the orifice 358 of the catheter 308 is distal to the filter valve 314).
However, Pinchuk does not explicitly disclose: a first pressure sensor to sense the fluid pressure in the blood vessel distal of the occluder, wherein when the therapeutic agent is infused through the orifice, the first pressure sensor is isolated from the turbulence.  The Examiner is interpreting the term “turbulence” to mean “a reverse current” or “reflux”.  Pinchuk teaches the fully deployed configuration of the occluder (314) stops therapeutic agents and blood from traveling upstream past the occluder (314) in a proximal ‘reflux’ direction, see [p.0061].  The Examiner is interpreting the term “isolated” to mean “set apart” or “separate” (see Collins English Dictionary).  Pinchuk further teaches, in another embodiment depicted in FIG. 12, the fluid impermeable cover portion (550) of the occluder (514) does not allow flow through the membrane, thus increasing the antegrade flow around the device in forward flow, while the fluid permeable cover of the occluder (514) allows antegrade flow through the membrane (see p. [0083]).  The necessarily isolates the distal orifice of the flexible tubular member from turbulence (i.e., eddy currents, reflux), since the distal orifice of the flexible tubular member is separated from the occurrence of turbulence (i.e., eddy currents, reflux) with the increased antegrade flow within the vasculature, and reduces the occurrence of embolic agent reflux (see p. [0018] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in FIG. 3A to incorporate the teachings of the embodiment of the device depicted in FIG. 12 by combining a fluid impermeable cover to the proximal portion of the expandable occluder and a fluid permeable cover to the distal portion of the expandable occluder, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occluder), see [p.0083], and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Allen, in a similar field of endeavor, teaches a system for temporarily occluding a blood vessel (see Abstract) comprising a first pressure sensor (see FIG. 36, pressure sensor: 1112) to sense the fluid pressure in the blood vessel distal of an occluder (see FIG. 36, balloon: 1110), wherein a therapeutic agent (i.e., particles) is infused through the orifice of a catheter (see p. [0167]; see also “The aim for the use of a pressure mediated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pinchuk by incorporating a first pressure sensor, taught by Allen, to the exterior of the catheter and distal the expandable occluder (see Allen p. [0167]), in order for the distal, fluid permeable cover of the occluder (see modified Pinchuk above) to isolate the pressure sensor from turbulence (i.e., retrograde reflux) experienced by the orifice at the distal end of the catheter (see modified Pinchuk above; the distal orifice, and thus, the first pressure sensor, is isolated from turbulence because the area is separated from the occurrence of reflux / eddy currents in the vasculature), for the purpose of monitoring pressure data from a vasculature space distal the occluder in real time (see Allen p. [0227]).

Claims 14, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 2018/0263752 A1) in view of Allen (US 2016/0310148 A1), as applied to claims 1, 8, and 13 above, respectively, and further in view of Santoinanni et al. (US 20160249969 A1).

Regarding claim 14, the combined device of Pinchuk and Allen (see claim 13 above) teaches:

However, the combined device of Pinchuk and Allen does not explicitly disclose: the first pressure sensor is located at the interior of the occluder.
Santoinanni, in a similar field of endeavor, teaches a system for delivering a therapeutic agent (i.e., a coolant) to a blood vessel of patient (see Abstract), comprising: a pressure sensor located at the interior of an expandable occluder (see p. [0184]), which Santoinanni teaches is beneficial to monitor the pressure within the expandable occluder (see p. [0038]) in order to ensure sufficient pressure is maintained to fully dilate a target vessel (see p. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Pinchuk and Allen to incorporate the teachings of Santoinanni by locating the first pressure sensor (Allen: 1112, see combination above in claim 13) at the interior of the occluder (Pinchuk: 314), for the purpose of monitoring the pressure within the expandable occluder in order to maintain a high enough pressure to fully dilate a target vessel during a medical procedure (see Santoinanni p. [0009] and p. [0038]), and wherein the fluid permeable portion of the occluder (Pinchuk: 528, see combination above in claim 13) would isolate 

Regarding claim 33, the combined device of Pinchuk and Allen teaches the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combined device of Pinchuk and Allen does not explicitly disclose: the first pressure sensor is located within the chamber of the occluder.
Santoinanni, in a similar field of endeavor, teaches a system for delivering a therapeutic agent (i.e., a coolant) to a blood vessel of patient (see Abstract), comprising: a pressure sensor located within a chamber of an expandable occluder (see p. [0184]), which Santoinanni teaches is beneficial to monitor the pressure within the expandable occluder (see p. [0038]) in order to ensure sufficient pressure is maintained to fully dilate a target vessel (see p. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Pinchuk and Allen to incorporate the teachings of Santoinanni by locating the first pressure sensor (Allen: 1112, see combination above in claim 1) within the chamber of the occluder (Pinchuk: 314), for the purpose of monitoring the pressure within the expandable occluder in order to maintain a high enough pressure to fully dilate a target vessel during a medical procedure (see Santoinanni p. [0009] and p. [0038]).

Regarding claim 34, the combined device of Pinchuk and Allen teaches the claimed invention substantially as claimed, as set forth above in claim 8.  However, the the first pressure sensor is located within the chamber of the occluder.
Santoinanni, in a similar field of endeavor, teaches a system for delivering a therapeutic agent (i.e., a coolant) to a blood vessel of patient (see Abstract), comprising: a pressure sensor located within a chamber of an expandable occluder (see p. [0184]), which Santoinanni teaches is beneficial to monitor the pressure within the expandable occluder (see p. [0038]) in order to ensure sufficient pressure is maintained to fully dilate a target vessel (see p. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Pinchuk and Allen to incorporate the teachings of Santoinanni by locating the first pressure sensor (Allen: 1112, see combination above in claim 8) within the chamber of the occluder (Pinchuk: 314), for the purpose of monitoring the pressure within the expandable occluder in order to maintain a high enough pressure to fully dilate a target vessel during a medical procedure (see Santoinanni p. [0009] and p. [0038]).

Response to Arguments
Applicant's arguments filed in the Remarks, dated 02/01/2022, have been fully considered but they are not persuasive.
Applicant argued that:

However, there is no teaching or suggestion for a pressure sensor anywhere in Pinchuk. Further, there is no recognition in either of the prior art references (1) that eddy currents are an issue affecting the results of the sensor reading, (2) that once the issue is identified, the problem (Remarks, pg. 8).

Examiner notes that the prior art references need not recognize that eddy currents are an issue affecting the results of the sensor reading, so long as the prima facie case of obviousness articulates that there was as teaching, suggestion or motivation either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to modify the reference or to combine reference teachings. It has been held that a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).
In this case, a skilled artisan would have recognized that turbulence, of which eddy currents are an example, is an issue affecting the accuracy of sensor readings.
definitive pressure reading (see Allen at p. [0170], emphasis added).
A skilled artisan would have recognized that the device of Allen would not accurately select an appropriate procedural end point, and the intended operation of the device of Allen would be disrupted, if a definitive pressure reading could not be delivered by the pressure sensor. Thus, a skilled artisan would have desired to make appropriate modifications to ensure that the pressure sensor returned a definitive pressure reading. A skilled artisan would have recognized that shielding the sensor from undesirable turbulence would have been useful to the intended operation of the device, and would have further recognized, based on the teaching in Pinchuk, that the impermeable membrane would have functioned for this purpose (specifically based on the disclosure of Pinchuk at p. [0018] and [0083] that the covers together function to protect the proximal end of the occluder from eddy currents / turbulent flow / fluid reflux occurring adjacent the orifice when the orifice  is located in blood [i.e. within a vessel] and an infusate is infused through the infusion lumen). 
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as noted above, the conclusion of obviousness does not take into account knowledge only gleaned from Applicant’s disclosure, but rather, takes into account knowledge gleaned from the cited references and from the level of ordinary skill in the art at the time of the invention.
For this reason, the rejection is maintained.
Applicant’s arguments regarding claims 8 and 13 (Remarks, pg. 9) were considered but appear to be substantially identical to Applicant’s argument regarding claim 1. 
For the reasons above, these rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/29/2022